EXHIBIT 10.3



FOURTH AMENDMENT TO THE
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
RETIREMENT SAVINGS PLAN



            WHEREAS, Harman International Industries, Incorporated (the
"Employer") ") maintains the Harman International Industries, Incorporated
Retirement Savings Plan (Amended and Restated Effective as of June 27, 2000), as
heretofore amended (the "Plan"), and may amend the Plan pursuant to Section 9.1
of the Plan;



            WHEREAS, the Employer desires to make certain amendments to the Plan
in order to reflect the merger of the Margi Systems, Inc. 401(k) Plan with and
into the Plan, effective as of December 31, 2003; and



            WHEREAS, the Board of Directors of the Employer has resolved that
the Plan shall be amended to reflect these intentions.



            NOW, THEREFORE, the Plan is hereby amended, generally effective
January 1, 2004, except as otherwise indicated herein, in the manner set forth
below:



1.                    The second sentence of Section 1.1(cc) of the Plan is
hereby amended effective January 1, 2004 to read as follows:



As of January 1, 2004, the Employer and the following Affiliated
Employers were Participating Employers:



Audax of America, Inc.
Becker of North America, Inc.
Crown Audio, Inc.
Harman/Becker Automotive Systems, Inc.
Harman/Becker Automotive Systems (Kentucky), Inc.
Harman Enterprises, Inc.
Harman Music Group, Incorporated
Harman Pro North America, Inc.
Harman/Becker Automotive (Wisconsin), Inc.
Infinity Systems, Inc.
JBL Incorporated
Lexicon, Incorporated
Madrigal Audio Laboratories, Inc.
Studer USA, Inc.
Margi Systems, Inc.







2.                     A new Section 2.1(c) is hereby added to the Plan to read
as follows:



(c)     Service credited to a Margi Participant (as defined in Appendix B) for
purposes of determining the Margi Participant's vested interest in his Account
shall not be less than the sum of the following:



             years of service credited to the Margi Participants under the Margi
Systems, Inc. 401(k) Plan for the period that precedes the "computation period"
containing the "merger date,"



             the greater of (A) the Period of Service that would be credited to
the Margi Participant under the Plan if he had been a Participant during the
entire "computation period" containing the "merger date" or (B) the years of
service taken into account under the Margi Plan as of December 31, 2003,

             the Period of Service determined under the Plan beginning after the
last day of the "computation period" containing the "merger date."

The "merger date," for purposes of this Section 2.1(c), means January 1, 2004. 
The "computation period," for purposes of this Section 2.1(c), means the
twelve-month period that begins on a Margi Participant's date of employment with
Margi Systems, Inc. and on each anniversary thereof.

3.                     Section 2.4 of the Plan is hereby amended to read as
follows:

      2.4      Service to Predecessor Employers.  An Employee who was employed
by either (1) AMEK Technology Group, PLC on the day of its acquisition by AKG
Acounstics Limited (and "AMEK Participant"), (2) Oxford International, Ltd. on
the day of its acquisition by HARCO Indiana, Inc., (3) Crown International, Inc.
on the day of its acquisition by Crown Audio, Inc. (formerly known, prior to
March 23, 2000, as Harman Consumer Manufacturing-El Paso, Inc.), or (4) Margi
Systems, Inc. on the day of its acquisition by the Company shall have his
service to such Predecessor Employers included in determining his (i) Period of
Eligibility Service, and (ii) Period of Service for vesting purposes.



4.                  Section 6.1 (b) of the Plan is hereby amended by adding to
the end thereof a new paragraph (iii) to read as follows:



(iii)       Notwithstanding the foregoing, the interest of any Margi Participant
(as defined in Appendix B) in his Account attributable to Profit Sharing
Contributions, Matching Contributions, any non-elective contributions and
matching contributions transferred from the Margi Systems, Inc. 401(k) Plan and
earnings on all such amounts shall be determined in accordance with Appendix B,
provided such Margi Participant had completed at least three (3) years of
service with Margi Systems, Inc. as of December 31, 2003.



5.                     Section 6.6 of the Plan is hereby amended by adding to
the end thereof a new subsection (e) to read as follows:



(e)     Notwithstanding any other provision of the Plan, a Margi Participant (as
defined in Appendix B) may request a distribution of any vested amounts
transferred from the Margi Plan that are attributable to non-elective
contributions or matching contributions and earnings thereon upon attaining age
60, provided the Margi Participant participated in the Plan for at least five
(5) years (counting participation in the Margi Plan) and the funds being
withdrawn have accumulated in the Plan (or this Plan and the Margi Systems, Inc.
401(k) Plan) for at least two (2) consecutive years.  In addition, a Margi
Participant may



(i)    request a distribution of all or any part of his Account on or after



(A)     the later of the date the Margi Participant attains age 65 or the fifth
(5th) anniversary of his participation in the Plan (counting for these purposes
the Margi Participant's participation in the Margi Systems, Inc. 401(k) Plan),
or



(B)     the December 31 coinciding with or next following the date on which the
Margi Participant has attained age 60 and has completed five (5) Years of
Services; or



(ii) request to have all or any pqrt of his Account transferred to another
qualified retirement plan maintained by the Employer.



6.                     Section 7.1 of the Plan is hereby amended to read as
follows:



7.1       Form of Distribution.  Subject to Section 7.2, 7.4 and Appendix B, the
vested amount of a Participant's Account in the Plan shall be distributed to the
Participant in a single sum in cash, or at the Participant's election with
respect to amounts inivested in the common stock of the Company, in shares of
Company common stock.









7.         The Plan is hereby amended by adding to the end thereof, immediately
after Appendix A, a new Appendix B, attached hereto as Exhibit I and made a part
hereof.







            Executed to be effective as of the date first hereinabove provided,
as approved and authorized by the Board of Directors on the 12 day of November,
2003.





                         HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED







By: /s/ Frank Meredith
      Name:  Frank Meredith
      Title:    Chief Financial Officer

